PeaesoN, J.
There is no error. We concur in the view taken of the case by his Honor, and believe the several points made, were correctly decided for .the reasons given by him.
In regard to the question of evidence, the witnesses were, in no event, liable for any part of the costs. The action was against the defendant individually, upon a covenant made by him, after the death of the intestate; so, the witnesses had no such “direct legal and certain-interest” as rendered them incompetent.!
Pee. CuRiAM. Judgment affirmed.